Citation Nr: 0918948	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-23 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected 
residuals of a lumbar spine injury with degenerative disc 
disease.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 until 
January 1970, including service in the Republic of Vietnam 
from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was previously before the Board in November 2007 
and November 2008 when it was remanded for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran developed a cervical spine condition as a result of 
service or proximately due to, the result of, or aggravated 
by a service-connected disease or injury.

2.  The Veteran's service-connected disabilities include the 
following: bilateral hearing loss, currently evaluated as 30 
percent disabling, effective October 23, 2003; residuals of a 
lumbar spine injury with degenerative disc disease, currently 
evaluated as 20 percent disabling, effective February 24, 
2004; residuals of a right knee injury with degenerative 
joint disease, currently evaluated as 10 percent disabling, 
effective October 23, 2003; and residuals of a left knee 
injury with traumatic arthritis, currently evaluated as 10 
percent disabling, effective October 23, 2003.  The RO 
assigned a combined disability evaluation of 60 percent, 
effective February 24, 2004, for these service-connected 
disabilities.

3.  The Veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  A cervical spine condition was not incurred in or 
aggravated by service, and has not been shown to be 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2008).

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The appellant was afforded VA medical 
examinations in July 2005, May 2008, and January 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a 
cervical spine condition, to include as secondary to service-
connected residuals of a lumbar spine injury with 
degenerative disc disease.

In a VA treatment note, dated in February 2004, the Veteran 
was noted to complain of neck pain that is worse when he 
turns his head.  The Veteran was diagnosed with degenerative 
disc disease and/or degenerative joint disease by x-ray.

In April 2004 the Veteran underwent a VA outpatient magnetic 
resonance imaging (MRI) scan of the cervical spine.  The scan 
revealed narrowing of the disk space at the level of C3-C4, 
C4-C5, and C5-C6 suggesting degenerative disk disease and 
minimal reverse spondylolisthesis at the level of C4-C5.  In 
a July 2004 VA treatment note the Veteran was diagnosed with 
right lower cervical radiculopathy.

In a VA treatment note, dated in August 2004, the Veteran was 
noted to have significant c-spine arthritis.  In September 
2004 the Veteran was diagnosed with right cervical 
paravertebral tenderness and left lumbar paravertebral 
tenderness.  Imaging studies revealed multilevel degenerative 
disc disease with moderate spinal canal stenosis at the C3-C4 
and C4-C5 level, mild spinal canal stenosis at the C5-C6 
level, and uncinate spurring with bilateral moderate 
foraminal narrowing at C4-C5 and C5-C6 and severe foraminal 
narrowing at the C3-C4 level on the left.  The results were 
noted to be consistent with right lower cervical 
radiculopathy.  A diagnosis of cervical degenerative disc 
disease was provided.

In January 2005 the Veteran was afforded VA outpatient 
imaging studies that revealed the same results as in 
September 2004.  The Veteran has been consistently diagnosed 
with cervical degenerative disc disease since February 2004.

In July 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination, the Veteran 
was diagnosed with cervical degenerative disc disease; 
however, the examiner did not render an opinion regarding the 
etiology of the Veteran's cervical degenerative disc disease.

In May 2008 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he has soreness and stiffness in 
his neck.  After examination the Veteran was diagnosed with 
cervical spondylosis with degenerative disc disease.  The 
examiner rendered the opinion that the Veteran's cervical 
spondylosis with degenerative disc disease was not caused by 
or aggravated by the Veteran's lumbar spine condition.  
However, the examiner did not render an opinion regarding 
whether the Veteran's cervical spine condition was due to or 
aggravated by the Veteran's active service.

In January 2009 the Veteran's claims folder was reviewed by a 
VA C&P examiner.  The examiner rendered the opinion that the 
Veteran's cervical spine condition was not directly related 
to the Veteran's active service.  The examiner indicated that 
he did not examine the Veteran but relied upon the prior 
examination report and a review of the claims folder in 
rendering his opinion.

In light of the evidence, the Board finds that entitlement to 
service connection for a cervical spine condition, to include 
as secondary to service-connected residuals of a lumbar spine 
injury with degenerative disc disease, is not warranted.  The 
Board acknowledges that the Veteran is currently diagnosed 
with cervical spine degenerative disc disease.  However, upon 
examination in May 2008, the examiner rendered the opinion 
that the Veteran's current cervical spine condition was 
related to the Veteran's lumbar spine condition.  In 
addition, in an opinion of a VA C&P examiner, rendered in 
January 2009, the examiner noted that the Veteran's cervical 
spine condition was not related to the Veteran's active 
service.  As there is no competent medical evidence of record 
associating the Veteran's cervical spine condition with the 
Veteran's active service or lumbar spine condition, 
entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected 
residuals of a lumbar spine injury with degenerative disc 
disease.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a cervical spine condition, to include as secondary to 
service-connected residuals of a lumbar spine injury with 
degenerative disc disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  TDIU

The Veteran seeks entitlement to TDIU based upon his service 
connected disabilities.  The Veteran contends that his 
service connected disabilities prevent him from securing and 
following substantially gainful employment.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the 
following: bilateral hearing loss, currently evaluated as 30 
percent disabling, effective October 23, 2003; residuals of a 
lumbar spine injury with degenerative disc disease, currently 
evaluated as 20 percent disabling, effective February 24, 
2004; residuals of a right knee injury with degenerative 
joint disease, currently evaluated as 10 percent disabling, 
effective October 23, 2003; and residuals of a left knee 
injury with traumatic arthritis, currently evaluated as 10 
percent disabling, effective October 23, 2003.  The RO 
assigned a combined disability evaluation of 60 percent, 
effective February 24, 2004, for these service-connected 
disabilities.

In July 2004 the Veteran's former employer submitted a 
statement indicating that there was no job at the employer's 
company that the Veteran could not do.  He stated that 
special consideration has never been given to the Veteran 
because none has ever been needed.

In a January 2009 VA C&P medical opinion report, the examiner 
rendered the opinion that the Veteran's cervical spine 
condition rendered the Veteran unable to substantially follow 
gainful employment.  However, the examiner indicated that the 
Veteran's left knee disability did not have any effect on the 
Veteran's ability to maintain a gainful occupation.

In light of the evidence, the Board finds that Entitlement to 
a TDIU is not warranted.  The Board acknowledges that in a 
January 2009 VA medical opinion report the Veteran was noted 
to be unemployable due to his cervical spine condition.  
However, the Board notes that the Veteran has been denied 
entitlement to service connection for a cervical spine 
condition.  The Veteran does not meet the schedular criteria 
for TDIU.  The Veteran does not a single service-connected 
disability evaluated at 60 percent disabling or more or a 
combined disability evaluation of 70 percent with a single 
disability evaluated at 40 percent disabling or more.  In 
addition, there is no medical evidence of record indicating 
that the Veteran is unable secure or to substantially follow 
gainful employment due to any service connected disability.  
As such, entitlement to TDIU must be denied.

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints, and the 
reports of the Veteran's friends and family, that the 
Veteran's service-connected disabilities impair his ability 
to work and perform the daily activities of living.  However, 
the Veteran does not meet the schedular criteria for a TDIU 
and there are no aspects of the Veteran's disabilities that 
are not contemplated by their individual schedular criteria.

Further, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran and statements of the 
Veteran's friends and family indicate that the Veteran lost 
his job due to his disabilities.  However, a statement 
submitted by the Veteran's former employer indicates that the 
Veteran was capable of performing any of the jobs in his 
business without any special accommodation.  Notably, the 
rating schedule contemplates loss of working time due to 
exacerbations commensurate with the level of disability 
which, in this case, is evaluated as 30 percent disabling for 
bilateral hearing loss; 20 percent disabling for residuals of 
a lumbar spine injury with degenerative disc disease; 10 
percent disabling for residuals of a right knee injury with 
degenerative joint disease; and 10 percent disabling for 
residuals of a left knee injury with traumatic arthritis.  
See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-2005 (Nov. 25, 
2005).  The Veteran has not required frequent periods of 
hospitalization related to any service-connected disability 
at issue.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. 38 C.F.R. § 4.16(b) is not warranted.  See 
Bowling v. Principi, 15 Vet. App. 1 (2001).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for TDIU on both a 
schedular and extraschedular basis and the appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a cervical spine 
condition, to include as secondary to service-connected 
residuals of a lumbar spine injury with degenerative disc 
disease, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


